PER CURIAM.
In this Anders1 appeal, Cleave Thomas, Appellant, challenges his judgments and sentences for robbery and aggravated battery. We affirm Appellant’s judgments and sentences. However, we agree with Appellant’s contention, in his timely motion to correct sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(b)(2), that the trial court erred in imposing certain costs under section 938.05(l)(a), Florida Statutes (2009). Section 938.05(l)(a) provides that a trial court must impose court costs of $225 if a person is found guilty of a felony or felonies under Florida law. While the trial court sentenced Appellant for two felonies, the trial court mistakenly imposed court costs pursuant to section 938.05(l)(a) in two sections of the judgment. In one section of the judgment, the trial imposed costs of $250.00; in the other section, it imposed costs of $25. The trial court therefore imposed $50 more in costs than statutorily allowed as provided by section 938.05(l)(a). Accordingly, we affirm Appellant’s judgments and sentences, but we remand for the trial court to enter a corrected order reflecting $225 in costs pursuant to section 938.05(l)(a).
AFFIRMED and REMANDED.
WOLF, LEWIS, and WETHERELL, JJ., concur.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).